Citation Nr: 9901164	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Entitlement to a retroactive award of an increased rating for 
paroxysmal atrial tachycardia, for the period of June 1, 1977 
through April 26, 1993.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from December 1974 to June 
1976.  In a January 1977 rating decision, service connection 
for paroxysmal atrial tachycardia was granted and a 20 
percent disability rating was assigned, effective from June 
1976.  In a January 1978 rating decision, the veterans 20 
percent disability rating was reduced to a noncompensable 
rating, effective from June 1, 1977.  In an April 1994 rating 
decision, a 20 percent rating was assigned for the veterans 
paroxysmal atrial tachycardia, effective from August 27, 
1993.  

This appeal arises from a January 1995 rating decision of the 
New York, New York Regional Office (RO), which denied a 
retroactive award of an increased rating for paroxysmal 
atrial tachycardia, prior to August 27, 1993.  In a May 1995 
rating decision, the New York RO determined that there was 
clear and unmistakable error in the April 1994 rating 
decision and assigned an effective date of April 27, 1993 for 
a 20 percent rating for the veterans paroxysmal atrial 
tachycardia.  

The Board of Veterans Appeals (Board) notes that in July 
1997 the veteran relocated overseas and that the Washington, 
D.C. Regional Office is now handling her appeal.  The Board 
also notes that the veteran has submitted additional private 
medical evidence in September 1997, apparently in association 
with a new claim for an increased rating for paroxysmal 
atrial tachycardia.  Therefore, it is referred to the RO for 
further appropriate consideration.


FINDINGS OF FACT

1.  The veteran was granted service connection for paroxysmal 
atrial tachycardia in January 1977 and assigned a 20 percent 
rating effective from June 4, 1976, which is one day 
following her separation from service.  

2.  In March 1977, the veteran was notified that she was 
being scheduled for a VA examination regarding her claim for 
disability compensation benefits; she failed to report to her 
VA examination scheduled in April 1977.  

3.  By letter in May 1977, the RO notified the veteran that 
her payments were discontinued because she did not report for 
her scheduled examination; the RO informed the veteran that 
her claim would not be reconsidered unless she indicated her 
willingness to report to another examination.  

4.  In August and October 1977, the veteran indicated her 
willingness to report to a VA examination and requested that 
she be rescheduled for an examination in connection with her 
claim for disability compensation benefits; she reported for 
a VA examination scheduled in November 1977.

5.  The RO in a January 1978 rating decision reduced from 20 
percent to noncompensable the evaluation of the veterans 
paroxysmal atrial tachycardia, effective June 1, 1977, the 
date her account was placed in suspense for failure to report 
for a VA examination in April 1977.  

6.  By letter in January 1978, the RO notified the veteran of 
the reduction in rating and provided her the opportunity to 
submit additional evidence within 60 days showing that the 
reduction should not be made; the veteran did not appeal this 
decision within one year of notification.  

7.  The appellant has failed to specify clear and 
unmistakable error in the 1978 reduction of her compensation 
award.

8.  On April 27, 1993, the veterans claim for an increased 
evaluation for paroxysmal atrial tachycardia was received.  
By rating decision in April 1994, the RO assigned a 20 
percent rating for paroxysmal atrial tachycardia, effective 
from August 27, 1993, and by rating decision in May 1995, the 
RO assigned a 20 percent rating for paroxysmal atrial 
tachycardia, effective from April 27, 1993.


CONCLUSION OF LAW

The veteran is not entitled to a retroactive award of an 
increased rating for paroxysmal atrial tachycardia, for the 
period of June 1, 1977 through April 26, 1993.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.655, 3.400 (1997 
and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the record shows that in a January 1977 rating 
decision, the RO granted the veterans claim for service 
connection for paroxysmal atrial tachycardia and assigned a 
20 percent rating effective from June 4, 1976, which is one 
day following her separation from service.  The award was 
based on medical evaluation board service reports.  By letter 
in February 1977, the RO notified the veteran of the award of 
service connection and informed her that the disability 
severance pay she received at her separation would first need 
to be recouped prior to the release of VA monthly disability 
benefits.  Enclosed with the letter was VA Form 21-6782, 
which notified the veteran that the award of disability 
compensation was subject to future adjustment upon receipt of 
evidence showing any change in the degree of disability.  

By letter in March 1977, the RO notified the veteran that it 
was in the processing of obtaining her entire military record 
with regard to her compensation claim and that arrangements 
were being made for a VA examination.  She failed to report 
for a VA examination scheduled in April 1977. 

By letter in May 1977, the RO notified the veteran that her 
payments were discontinued because she did not report for her 
scheduled examination.  The RO stated that no further action 
could be taken unless the veteran informed the RO of her 
willingness to report for an examination by signing an 
enclosed statement, at which time she would then be 
rescheduled and her claim reconsidered once the examination 
was completed.  The letter was not returned to the RO as 
undeliverable, and the veteran did not sign and return the 
enclosed statement.

In a letter received in August 1977, the veteran expressed 
her willingness to report to another VA examination.  She 
stated that due to unfortunate circumstances she was 
unable to keep her appointment for a medical examination as 
requested by the VA.  She indicated that she had been 
receiving medical treatment and that her condition was not 
much improved.   

In October 1977, the veteran requested that her VA 
examination in connection with her claim for disability 
compensation benefits be rescheduled.  She reported for a VA 
examination scheduled in November 1977.

By rating decision in January 1978, the RO reduced from 20 
percent to noncompensable the evaluation of the veterans 
paroxysmal atrial tachycardia, effective June 1, 1977, on the 
basis of clinical findings on the November 1977 VA 
examination.  The RO indicated that the findings showed an 
improvement in the veterans service connected condition.  
The RO stated that the evaluation was reduced effective the 
date on which her account was placed in suspense for failure 
to report for a VA examination.  By letter dated January 16, 
1978, the RO notified the veteran of the reduction and 
provided her with the opportunity to submit within 60 days 
additional evidence showing that the reduction should not be 
made.  The letter was issued to the veterans last known 
address, which was listed on her VA examination report in 
November 1977, and was not returned to the RO as 
undeliverable.  The veteran did not reply to this letter.

On April 27, 1993, the veterans claim for an increased 
evaluation for paroxysmal atrial tachycardia was received.  
In her claim, the veteran stated that she had been treated by 
civilian doctors for a disability which has been permanent.  
She indicated that her claim was for unclaimed disability 
benefits and that she had recently re-read and now 
understood papers that were filed long ago.  

In a statement received in December 1993, the veteran 
reiterated a request that the VA investigate a grave error 
in non-payment of an award dated in 1977.  She claimed that 
she was entitled to the award that was granted to her in 
1977.    

By rating decision in April 1994, the RO assigned a 20 
percent rating for paroxysmal atrial tachycardia, effective 
from August 27, 1994.  By letter in August 1994, the RO 
notified the veteran of her monthly award effective beginning 
in September 1993.  

In a congressional letter received in August 1994, the 
veteran indicated that as she had won her appeal for a 20 
percent disability evaluation she next needed to make an 
appeal for a retroactive award from the date of discharge.  

By letter in September 1994, the RO informed the veteran that 
her disability evaluation had been reduced from 20 percent to 
noncompensable effective June 1, 1977 on the basis of her 
November 1977 VA examination which showed an improvement in 
her condition.  She was informed that she had had one year 
from the date of the January 1978 notification of the 
reduction to appeal the decision and that in the absence of a 
timely appeal the decision became final.  The veteran was 
notified that reconsideration of the reduction may only be 
made upon submission of new and material evidence.

In response to the ROs September 1994 letter, the veteran 
indicated in a letter received in October 1994 that an award 
of compensation for paroxysmal atrial tachycardia to 1976 was 
warranted based upon the medical evidence of record.  She 
asserted that her condition had not improved over the years 
since service.  She submitted copies of medical records that 
the RO considered in the veterans claim for an increased 
rating in April 1994.  

By letter in November 1994, the RO requested the veteran to 
clarify what issue she was appealing.  In a reply letter 
received in that same month, she indicated that she was 
appealing the award of an effective date of September 1993 
and indicated that the effective date should be made 
retroactive to January 1978.  

By rating decision in May 1995, the RO assigned a 20 percent 
rating for paroxysmal atrial tachycardia, effective from 
April 27, 1993.  By letter in August 1995, the RO notified 
the veteran of the monthly award effective beginning in May 
1993.  

In her statement of appeal received in July 1995, the veteran 
indicated that the RO reduced her disability rating despite 
medical evidence in November 1977 that she was taking 
medication for her condition.  She claimed that she did not 
receive notification of the reduction in rating or copies of 
the November 1977 VA examination report and that if she had 
she would have submitted evidence to contest the reduction.  
The veteran contended that her disability had not improved 
and has been ongoing since service and that the RO committed 
error in a January 1978 decision when it reduced her 
disability rating.  

II.  Analysis

In this case, the veteran contends that she is entitled to a 
retroactive award of an increased rating for paroxysmal 
atrial tachycardia.  She claims that the effective date of 
the current 20 percent rating for her disability should not 
be April 27, 1993, the date of receipt of her claim for an 
increased rating, but rather the date of her discharge from 
service.  She contends that her service connected disability 
has not improved since service and that the RO committed 
error in a January 1978 decision when it reduced her 
disability rating from 20 percent to noncompensable.  The 
veteran claims that she never received notification of the 
January 1978 reduction in her disability evaluation and that 
if she had received notice she would have submitted evidence 
to contest the ROs decision.  

The record shows that the veterans paroxysmal atrial 
tachycardia was evaluated as 20 percent disabling from June 
4, 1976, the day following her discharge, until June 1, 1977, 
the date that her account was placed in suspense for failure 
to report for a VA examination scheduled in April 1977.  
Thus, the period in which the veteran seeks a retroactive 
award of an increased rating is June 1, 1977 through April 
26, 1993.  

The law governing the assignment of an effective date for an 
award of increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  

See also 38 C.F.R. § 3.400(o)(2) (1998) (to the same effect).  
The veterans claim for an increased evaluation for her 
service connected disability was received on April 27, 1993, 
which the RO determined to be the proper effective date for a 
20 percent rating in accordance with VA laws and regulations.  
The veteran, however, disagrees with this effective date, 
essentially contending that a 20 percent rating was warranted 
continuously since service.  The Board notes that the veteran 
was informed in May 1977 that her disability compensation 
payments at the 20 percent rate were discontinued because 
she failed to report to a scheduled VA examination.  

The applicable regulation at the time the veterans 
disability payments were discontinued on account of her 
failure to report to an April 1977 VA examination is 
38 C.F.R. § 3.655 (1977), which provides, in pertinent part, 
the following:   

When a veteran without adequate reason 
fails to report for Veterans 
Administration examination, including 
periods of hospital observation requested 
for pension or compensation purposes, the 
awards to the veteran and any dependents 
will be discontinued...effective date of 
last payment.  38 C.F.R. § 3.655(a) 
(1977).  

When payments have been discontinued 
because of failure to report for 
examination, payments will be resumed 
effective the day following the date of 
last payment if the evidence clearly 
establishes that during the period of his 
failure to report the disability existed 
in the former compensable degree and the 
claim was not abandoned and the rating 
agency confirms and continues the prior 
evaluation.  38 C.F.R. § 3.655(c) (1977).  

If the examination shows a changed 
condition and the disability is no longer 
compensable in degree, the award will not 
be reopened for the discontinuance.  
Except as to abandoned claims, if a 
lesser compensable degree of disability 
is shown the award will be resumed at the 
lower rate.  38 C.F.R. § 3.655(d) (1977).  

Soon after the RO discontinued her disability payments, the 
veteran expressed her willingness to report for a VA 
examination, which was conducted in November 1977.  The RO 
determined in a January 1978 rating decision that the 
clinical findings of the VA examination showed improvement in 
the veterans service connected condition.  Therefore, and in 
accordance with the applicable regulations cited above, the 
RO reduced from 20 percent to noncompensable the veterans 
rating for paroxysmal atrial tachycardia, effective June 1, 
1977, thereby resuming the veterans award--but at a lower 
rate--on the date that her payments were discontinued.  The 
Board finds that the RO complied with all pertinent 
regulations at the time that the veterans payments were 
discontinued on June 1, 1977 and at the time of the rating 
decision in January 1978.  Accordingly, the veteran is not 
entitled to a retroactive award of an increased rating for 
paroxysmal atrial tachycardia, for the period of June 1, 1977 
through April 26, 1993.

At this point, the Board notes that the reduction effected in 
January 1978 is not subject to revision pursuant to 38 C.F.R. 
§ 3.105, the regulation governing reductions in evaluation 
for compensation purposes.  The provisions of 38 C.F.R. 
§ 3.105(e) (1977), in effect at the time of the ROs January 
1978 decision, states that [w]here the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The reduction will be made effective the last day of the 
month in which a 60-day period from date of notice to the 
payee expires.  The veteran will be notified at his or her 
latest address of record of the action taken and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence.  See also 38 U.S.C. 
§ 3012(b)(6) (1976); 38 C.F.R. § 3.500(r) (1977) (to the same 
effect).  In this case, the veteran was not in receipt of 
benefits at the time the reduction was made because her 
payments had been discontinued on the basis of her failure to 
report to a VA examination.  Thus, the applicable regulation 
in this instance is 38 C.F.R. § 3.655 and not § 3.105.  

Moreover, the Board finds that the January 1978 rating 
decision is final and not subject to revision.  The veteran 
was notified in January 1978 of the rating decision and of 
her appellate rights with respect to the decision.  Although 
she contends that she never received such notice, the 
notification letter was mailed to the veterans last known 
address and was not returned to the RO as undeliverable.  
Also, principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  In the absence of clear 
evidence to the contrary, the Board must presume that 
officials at the RO properly discharged their official 
duties by mailing notification, with notice of the 
veteran's appellate rights, to the latest address then of 
record.  See Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  The 
veteran did not submit a notice of disagreement with the 
January 1978 decision within one year.  If the veteran does 
not initiate an appeal by filing a notice of disagreement 
within one year of notification of the action, then the 
rating decision becomes final.  38 C.F.R. §§ 20.302, 20.1103 
(1998).  Accordingly, the ROs decision to effectuate a 
reduction in the veterans disability rating for paroxysmal 
atrial tachycardia from June 1, 1977 is final and not subject 
to revision.  

The veteran contended that the RO committed error in a 
January 1978 decision when it reduced her disability rating 
from 20 percent to noncompensable, effective from June 1, 
1977.  She claimed that her service connected disability had 
not improved since service and that she should have retained 
a 20 percent rating for her disability since service.  The 
Board notes that the VA laws and regulations provide that 
absent the filing of a notice of disagreement and a 
substantive appeal within one year of the date of mailing of 
the notification of the denial of an appellant's claim, and 
in the absence of clear and unmistakable error (CUE), a 
rating determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.1103.  A CUE is undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Where evidence establishes such error, the prior 
decision must be revised.  Russell at 314.  In order for 
there to be a valid CUE claim, there must have been an error 
in the prior adjudication of the claim.

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
United States Court of Veterans Appeals (Court) propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  ...Clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....If a claimant-
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger.  See also Damrel v. Brown, 6 Vet. App. 242, 
245-46 (1994).  Moreover, there is a presumption of validity 
to otherwise final decisions, and, in the face of a claim of 
error, the presumption is even stronger.  See Martin v. Gray, 
142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir. 1986).

After reviewing the record of evidence and laws in existence 
at the time of the January 1978 rating decision, the Board 
concludes that the appellant has not raised a viable claim of 
CUE in the reduction of her service connected disability 
rating and that the rating decision is final.  Essentially, 
the veteran is in disagreement with how the facts at the time 
were evaluated, which is not a basis for a valid claim of 
error under Russell or Fugo.  The appellant has not presented 
compelling argument to show how the ROs decision would have 
been manifestly different but for a claimed error.  In the 
absence of a viable claim of CUE the 1978 rating action in 
reducing the veterans disability rating for paroxysmal 
atrial tachycardia effective from June 1, 1977 final.  


ORDER

Entitlement to a retroactive award of an increased rating for 
paroxysmal atrial tachycardia, for the period of June 1, 1977 
through April 26, 1993, is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
